Pee Curiam.
This is a workmen’s compensation case, in which the petitioner had an award for the death of her husband, Charles C. Wettstein, in the workmen’s compensation bureau. On an appeal to the Cumberland County Court of Common Pleas, the award was affirmed. The dominant facts are undisputed. The questions involved are, whether the accident resulting in the death of Charles C. Wettstein arose out of and in the course of his employment, and, if so, whether his death was the result of disobedience of his superior’s orders. The facts are clearly and concisely summarized in the opinion filed by Judge Logue in the Court of Common Pleas of Cumberland county. We are satisfied with that opinion. The judgment of that court is affirmed, for the reasons stated Hi the opinion filed by Judge Logue.